        CASE 0:19-cv-01675-MJD-ECW Document 23 Filed 04/27/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 Dennis W.,
                                                        Case No. 19-cv-1675 MJD/ECW
                Plaintiff,

 v.                                                            ORDER

 William P. Barr et al,

                Defendants.



         Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated April 9, 2020, all the files and records, and no objections

having been filed to said Report and Recommendation, IT IS HEREBY ORDERED

that:

         1.    The Court ADOPTS the Report and Recommendation dated April 9, 2020

[Docket No. 22].

         2.    Petitioner Dennis W.’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 [Docket No. 1] is DENIED AS MOOT.

         3.    This case is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: April 27, 2020                            s/ Michael J. Davis
                                                 MICHAEL J. DAVIS
                                                 United States District Court
